DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 recites " A computer readable storage medium”. A computer program may be statutory if it is claimed as a physical product, by reciting the program in conjunction with a “non-transitory computer readable medium.” The specification does not positively restrict the medium to only statutory embodiments, and under a broadest reasonable interpretation the medium might include signals (i.e. transitory propagating signals, carrier waves, etc.) and is thus directed to nonstatutory subject matter (see MPEP §2106; In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007); and the Director’s Memo Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)). In order to overcome the rejection, Applicant(s) should amend claim 13 such that the program is a physical product in conjunction with the medium and the medium is non-transitory in nature, “non-transitory computer readable storage medium.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahill et al. (US 2020/0261799)(Hereinafter referred to as Cahill).

Regarding claim 1, Cahill teaches A method (Described herein is a system and method for creating a shared coordinate space in an augmented reality session between two devices with disjoint relative coordinate spaces. With AR tracking initiated, each device has its own relative coordinate space. A spatial aligmnent image can be recognized by a device joining an AR session which records its location ( e.g., six degrees of position). The joining device can utilize an obtained location of an inviting device at or about the time the spatial alignment image was recognized, and, a spatial origin of the inviting device, to calculate an offset between the joining device and the inviting device, establishing a shared coordinate space between the joining device and the inviting device. See Abstract), comprising: 
at a first electronic device with one or more processors, memory, and one or more cameras, the first electronic device in communication with a display generation (Referring to FIG. 1, a system for creating a shared coordinate space in an augmented reality session between at least two devices (with disjoint relative coordinate spaces) 100 is illustrated. The system 100 can facilitate a first user gaming device 110 sharing an AR session initially hosted on the first user gaming device 110 with one or more second user gaming device(s) 120. The first user gaming device 110 and the second user gaming device 120 are coupled to each other, for example, using a high-speed wireless network connection. See paragraph [0023]) component: 
capturing, with the one or more cameras, an image of a second electronic device that includes position information displayed via a display generation component of the second electronic device, wherein the position information indicates a location of the second electronic device within an augmented reality environment that includes a physical environment in which the first electronic device and the second electronic device are located (Referring back to FIG. 1, the join shared AR session component 140 of the second user gaming device 120 can utilize the displayed spatial alignment image ( e.g., using one or more cameras (not shown) of the second user gaming device 120) to spatially link the second user gaming device 120 to the first user gaming device 110. The join shared AR session component 140 can record location information ( e.g., six degrees of position) and a timestamp of when the second user gaming device 120 was spatially linked to the first user gaming device 110 (e.g., location and timestamp of when the spatial alignment image was recognized). See paragraph [0034])(Turning briefly to FIG. 2, an exemplary user interface 200 displayed on the first user gaming device 110 is illustrated. The user interface 200 includes a spatial alignment image 210 that allows a second user gaming device 120 to determine its location relative to the first user gaming device 110. In some embodiments, the spatial alignment image 210 is displayed at a predetermined size and with a plurality of features (e.g., predefined specific groupings of pixels of predefined colors and/or predefined intensity(ies)) that allow the second user gaming device 120 to determine its location/position ( e.g., six degrees of position) relative to the first user gaming device 110. The user interface 200 further include a multi-dimensional barcode 220 that uniquely identifies a particular AR session (e.g., identifier). Referring back to FIG. 1, while displaying the spatial aligrnnent image, the share AR session invitation component 130 tracks (e.g., stores) location information regarding the first user gaming device 110 ( e.g., information regarding six degrees of position of the first user gaming device) at various time intervals using timestamps (e.g., associated with each of the locations of the first user gaming device 110). See paragraphs [0030-0031]); and 
after capturing the image of the second electronic device that includes the position information, displaying, via the display generation component of the first electronic device, one or more virtual objects within the augmented reality (AR) environment using the position information captured from the second electronic device (The second user gaming device 120 and the first user gaming device 110 can then both display and/or interact with virtual image(s) of the AR session in the shared coordinate space. Once the shared coordinate space has been established, each user gaming device 110, 120 provides current location and interaction information to the other device(s), and/or to the AR system 150. See paragraph [0037]).

Regarding claim 2, Cahill teaches The method of claim 1, wherein the position information displayed by the second electronic device includes machine-readable visual information that includes the position information (In some embodiments, the spatial alignment image 210 is displayed at a predetermined size and with a plurality of features (e.g., predefined specific groupings of pixels of predefined colors and/or predefined intensity(ies)) that allow the second user gaming device 120 to determine its location/position ( e.g., six degrees of position) relative to the first user gaming device 110. The user interface 200 further include a multi-dimensional barcode 220 that uniquely identifies a particular AR session (e.g., identifier). See paragraph [0030]).

Regarding claim 3, Cahill teaches The method of claim 2, wherein the machine-readable visual information is displayed at a position on the second electronic device known to the first electronic device prior to capturing the image of the second electronic device (In some embodiments, the spatial alignment image 210 is displayed at a predetermined size and with a plurality of features (e.g., predefined specific groupings of pixels of predefined colors and/or predefined intensity(ies)) that allow the second user gaming device 120 to determine its location/position ( e.g., six degrees of position) relative to the first user gaming device 110. The user interface 200 further include a multi-dimensional barcode 220 that uniquely identifies a particular AR session (e.g., identifier). See paragraph [0030]).

Regarding claim 10, Cahill teaches The method of claim 1, further including receiving information from the second electronic device using a wireless connection (Referring to FIG. 1, a system for creating a shared coordinate space in an augmented reality session between at least two devices (with disjoint relative coordinate spaces) 100 is illustrated. The system 100 can facilitate a first user gaming device 110 sharing an AR session initially hosted on the first user gaming device 110 with one or more second user gaming device(s) 120. The first user gaming device 110 and the second user gaming device 120 are coupled to each other, for example, using a high-speed wireless network connection. See paragraph [0023]).

Regarding claim 11, Cahill teaches The method of claim 1, further including, prior to capturing the position information, receiving a user input and initiating, based on user input, a process for establishing augmented reality co-presence with the second electronic device (Initially, the two devices synchronize their clocks (e.g., to each other and/or to a network time server) and separately begin AR tracking. With AR tracking initiated, each device establishes its own relative coordinate space. See paragraph [0019])( During an AR session, a first device displays a spatial alignment image, and optionally an AR session identifier of the AR session, which are viewable to a second device. While displaying the spatial alignment image, the first device tracks its location ( e.g., six degrees of position) and at various time intervals using timestamps. The second device recognizes the spatial alignment image and records its location ( e.g., six degrees of position) and timestamp of when the spatial alignment image is recognized (e.g., timestamp coinciding with location when the spatial alignment is recognized). "Six degrees of position" (also referred to as "six degrees of freedom") refers to freedom of movement of an object in three-dimensional space along three orthogonal spatial axes (e.g., x, y, and z) and a change in object orientation about three orthogonal rotation axes ( e.g., yaw, pitch, and roll). See paragraph [0020]).

Regarding claim 12, Cahill teaches A first electronic device (Described herein is a system and method for creating a shared coordinate space in an augmented reality session between two devices with disjoint relative coordinate spaces. With AR tracking initiated, each device has its own relative coordinate space. A spatial aligmnent image can be recognized by a device joining an AR session which records its location ( e.g., six degrees of position). The joining device can utilize an obtained location of an inviting device at or about the time the spatial alignment image was recognized, and, a spatial origin of the inviting device, to calculate an offset between the joining device and the inviting device, establishing a shared coordinate space between the joining device and the inviting device. See Abstract), comprising: a display generation component (Referring to FIG. 1, a system for creating a shared coordinate space in an augmented reality session between at least two devices (with disjoint relative coordinate spaces) 100 is illustrated. The system 100 can facilitate a first user gaming device 110 sharing an AR session initially hosted on the first user gaming device 110 with one or more second user gaming device(s) 120. The first user gaming device 110 and the second user gaming device 120 are coupled to each other, for example, using a high-speed wireless network connection. See paragraph [0023]); one or more cameras (Referring back to FIG. 1, the join shared AR session component 140 of the second user gaming device 120 can utilize the displayed spatial alignment image ( e.g., using one or more cameras (not shown) of the second user gaming device 120) to spatially link the second user gaming device 120 to the first user gaming device 110. The join shared AR session component 140 can record location information ( e.g., six degrees of position) and a timestamp of when the second user gaming device 120 was spatially linked to the first user gaming device 110 (e.g., location and timestamp of when the spatial alignment image was recognized). See paragraph [0034]); one or more input devices (The method can further include wherein the first user gaming device and the second user gaming device comprise mobile phones. See paragraph [0065]); one or more processors (The method can further include wherein the first user gaming device and the second user gaming device comprise mobile phones. See paragraph [0065]); and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions (The method can further include wherein the first user gaming device and the second user gaming device comprise mobile phones. See paragraph [0065]) for: capturing, with the one or more cameras, an image of a second electronic device that includes position information displayed via a display generation component of the second electronic device, wherein the position information indicates a location of the second electronic device within an augmented reality environment that includes a physical environment in which the first electronic device and the second electronic device are located (Referring back to FIG. 1, the join shared AR session component 140 of the second user gaming device 120 can utilize the displayed spatial alignment image ( e.g., using one or more cameras (not shown) of the second user gaming device 120) to spatially link the second user gaming device 120 to the first user gaming device 110. The join shared AR session component 140 can record location information ( e.g., six degrees of position) and a timestamp of when the second user gaming device 120 was spatially linked to the first user gaming device 110 (e.g., location and timestamp of when the spatial alignment image was recognized). See paragraph [0034])(Turning briefly to FIG. 2, an exemplary user interface 200 displayed on the first user gaming device 110 is illustrated. The user interface 200 includes a spatial alignment image 210 that allows a second user gaming device 120 to determine its location relative to the first user gaming device 110. In some embodiments, the spatial alignment image 210 is displayed at a predetermined size and with a plurality of features (e.g., predefined specific groupings of pixels of predefined colors and/or predefined intensity(ies)) that allow the second user gaming device 120 to determine its location/position ( e.g., six degrees of position) relative to the first user gaming device 110. The user interface 200 further include a multi-dimensional barcode 220 that uniquely identifies a particular AR session (e.g., identifier). Referring back to FIG. 1, while displaying the spatial aligrnnent image, the share AR session invitation component 130 tracks (e.g., stores) location information regarding the first user gaming device 110 ( e.g., information regarding six degrees of position of the first user gaming device) at various time intervals using timestamps (e.g., associated with each of the locations of the first user gaming device 110). See paragraphs [0030-0031]); and after capturing the image of the second electronic device that includes the position information, displaying, via the display generation component of the first electronic device, one or more virtual objects within the augmented reality (AR) environment using the position information captured from the second electronic device (The second user gaming device 120 and the first user gaming device 110 can then both display and/or interact with virtual image(s) of the AR session in the shared coordinate space. Once the shared coordinate space has been established, each user gaming device 110, 120 provides current location and interaction information to the other device(s), and/or to the AR system 150. See paragraph [0037]).

Regarding claim 13, Cahill teaches A computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a first electronic device that includes and/or is in communication with a display generation component, one or more cameras, and one or more input devices, cause the first electronic device (Referring back to FIG. 1, the join shared AR session component 140 of the second user gaming device 120 can utilize the displayed spatial alignment image ( e.g., using one or more cameras (not shown) of the second user gaming device 120) to spatially link the second user gaming device 120 to the first user gaming device 110. The join shared AR session component 140 can record location information ( e.g., six degrees of position) and a timestamp of when the second user gaming device 120 was spatially linked to the first user gaming device 110 (e.g., location and timestamp of when the spatial alignment image was recognized). See paragraph [0034]) (The method can further include wherein the first user gaming device and the second user gaming device comprise mobile phones. Described herein is a computer storage media storing computer-readable instructions that when executed cause a computing device to: by a first user gaming device: perform augmented reality tracking to establish a relative coordinate space of the first user gaming device; display a spatial alignment image; provide an identifier of an augmented reality session; store location information regarding the first user gaming device and associated timestamps for at least a portion of a time the spatial alignment image is displayed; receive a request for information from the second user gaming device, the request including a timestamp; and in response the request, provide location information regarding the first user gaming device at or about the timestamp, and, a spatial origin of the first user gaming device. The computer storage media can further include wherein the spatial aligmnent image is displayed at a predetermined size and with a plurality of features comprising predefined specific groupings of pixels of predefined colors and predefined intensities that allow the second user gaming device to determine its location in six degrees of position relative to the first user gaming device. The computer storage media can store further computer-readable instructions that when executed cause a computing device to: synchronize the clock of the second user gaming device to a clock of the first user gaming device. See paragraphs [0065-0067]) to: 
capture, with the one or more cameras, an image of a second electronic device that includes position information displayed via a display generation component of the second electronic device, wherein the position information indicates a location of the second electronic device within an augmented reality environment that includes a physical environment in which the first electronic device and the second electronic device are located (Referring back to FIG. 1, the join shared AR session component 140 of the second user gaming device 120 can utilize the displayed spatial alignment image ( e.g., using one or more cameras (not shown) of the second user gaming device 120) to spatially link the second user gaming device 120 to the first user gaming device 110. The join shared AR session component 140 can record location information ( e.g., six degrees of position) and a timestamp of when the second user gaming device 120 was spatially linked to the first user gaming device 110 (e.g., location and timestamp of when the spatial alignment image was recognized). See paragraph [0034])(Turning briefly to FIG. 2, an exemplary user interface 200 displayed on the first user gaming device 110 is illustrated. The user interface 200 includes a spatial alignment image 210 that allows a second user gaming device 120 to determine its location relative to the first user gaming device 110. In some embodiments, the spatial alignment image 210 is displayed at a predetermined size and with a plurality of features (e.g., predefined specific groupings of pixels of predefined colors and/or predefined intensity(ies)) that allow the second user gaming device 120 to determine its location/position ( e.g., six degrees of position) relative to the first user gaming device 110. The user interface 200 further include a multi-dimensional barcode 220 that uniquely identifies a particular AR session (e.g., identifier). Referring back to FIG. 1, while displaying the spatial aligrnnent image, the share AR session invitation component 130 tracks (e.g., stores) location information regarding the first user gaming device 110 ( e.g., information regarding six degrees of position of the first user gaming device) at various time intervals using timestamps (e.g., associated with each of the locations of the first user gaming device 110). See paragraphs [0030-0031]); and 
after capturing the image of the second electronic device that includes the position information, display, via the display generation component of the first electronic device, one or more virtual objects within the augmented reality (AR) environment using the position information captured from the second electronic device (The second user gaming device 120 and the first user gaming device 110 can then both display and/or interact with virtual image(s) of the AR session in the shared coordinate space. Once the shared coordinate space has been established, each user gaming device 110, 120 provides current location and interaction information to the other device(s), and/or to the AR system 150. See paragraph [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill et al. (US 2020/0261799)(Hereinafter referred to as Cahill) in view of Energin et al. (US 2019/0171463)(Hereinafter referred to as Energin).

Regarding claim 9, Cahill teaches The method of claim 1, but is silent to including receiving, from the second electronic device, information that includes at least a portion of a three-dimensional map of the AR environment.
Energin teaches an augmented reality environment for two users in which a map can be generated and update using SLAM (In some implementations, an optional map processing component 612 may create a map of the physical environment 606, and then leverage the map to determine the location of the HMD 604 in the physical environment 606. A data store 614 stores the map, which also constitutes world information that describes at least part of the interactive world. The map processing component 612 can performs the above-stated tasks using Simultaneous Localization and Mapping (SLAM) technology. The SLAM technology leverages image information provided by the video cameras and/or the depth sensing system, together with IMU information provided by the IMU. See paragraph [0076])( FIG. 3 shows a third scenario (Scenario C) in which a creator-user has associated an anchor 302 with the statue 304 of David in the Galleria dell' Accademia, in Florence, Italy. The creator-user has further associated the anchor 302 with an application that provides a game experience in which a user 306 competes with at least one other person (e.g., person 308) in the Galleria. The user 306 and the other person 308 interact with the application via respective HMDs (310, 312). For example, in one merely illustrative case, assume that the application poses questions to the user 306 and the other person 308 regarding exhibits that are encountered in the Galleria. The user 306 and the other person 308 compete to determine who can answer the most questions correctly. See paragraph [0052])( As to the localization task performed by the SLAM technology, the map processing component 612 can attempt to localize the HMD 604 in the environment 606 by searching a current instance of the captured image information to determine whether it contains any image features specified in the map, with respect to a current state of the map. The image features may correspond, for instance, to edge detection points or other salient aspects of the captured image information, etc. The search operation yields a set of matching image features. The map processing component 612 can then identify the current position and orientation of the HMD 604 based on the matching image features, e.g., by performing a triangulation process. The map processing component 612 can repeat the above-described image-based location operation at a first rate. See paragraph [0077])( This !MU-based location operation is less data-intensive compared to the image-based location operation, but potentially less accurate than the image-based location operation. Hence, the map processing component 612 can perform the !MU-based location operation at a second rate that is greater than the first rate ( at which the image-based location operation is performed). See paragraph [0078]).
Cahill and Energen teach of providing augmented experiences to multiple users and Energen teaches that the SLAM is a more accurate position tracking method than solely based on an IMU, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Cahill with the SLAM techniques of Energen such that the two devices locations could be highly accurate.


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “including receiving from the second electronic device, prior to capturing the image of the second electronic device, information about the second electronic device that includes display position information that provides information about a position on the second electronic device at which the machine-readable visual information is displayed.” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus claim 4 contains allowable subject matter.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein changes in the position information displayed by the second electronic device are animated over time. ” of claim 5 when read in light of the rest of the limitations in claim 5 and the claims to which claim 5 depends and thus claim 5 contains allowable subject matter.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the position information displayed by the second electronic device is updated by the second electronic device as the position of the second electronic device in the AR environment changes. ” of claim 6 when read in light of the rest of the limitations in claim 6 and the claims to which claim 6 depends and thus claim 6 contains allowable subject matter.
Claims 7 and 8 contain allowable subject matter because they depend on a claim containing allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611